Name: 2001/131/EC: Council Decision of 29 January 2001 concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: European construction;  America;  European Union law;  electoral procedure and voting;  political framework
 Date Published: 2001-02-17

 Avis juridique important|32001D01312001/131/EC: Council Decision of 29 January 2001 concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement Official Journal L 048 , 17/02/2001 P. 0031 - 0032Council Decisionof 29 January 2001concluding the consultation procedure with Haiti under Article 96 of the ACP-EC Partnership Agreement(2001/131/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000, hereinafter referred to as "the ACP-EC Agreement", implemented in advance by Decision No 1/2000(1) of the ACP-EC Council of Ministers of 27 July 2000, and in particular Article 96 thereof,Having regard to the internal agreement on measures to be taken and procedures to be followed for the implementation of the ACP-EC Agreement, as provisionally applied by Decision 2000/771/EC(2) of the representatives of the Governments of the Member States of 18 September 2000, and in particular Article 3 thereof,Having regard to the proposal from the Commission,Whereas:(1) The essential elements referred to in Article 9 of the ACP-EC Agreement have been breached by non-compliance with the Electoral Law of Haiti.(2) In accordance with Article 96 of the ACP-EC Agreement, consultations took place with the ACP States and Haiti on 26 September 2000, on which occasion the Haitian authorities explained their position.(3) Democratic principles are still not upheld in Haiti.(4) Measures should therefore be taken as "appropriate measures" referred to under Article 96(2)(c) of the ACP-EC Agreement,HAS DECIDED AS FOLLOWS:Article 1The consultations opened with Haiti under Article 96 of the ACP-EC Agreement are hereby terminated.Article 2The measures described in the letter appearing in the Annex shall be adopted as "appropriate measures" referred to in Article 96(2)(c) of the ACP-EC Agreement.Article 3This Decision shall enter into force on the day of its adoption.It shall expire on 31 December 2001.It shall be reviewed before 31 December 2001 at the latest.Article 4This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 29 January 2001.For the CouncilThe PresidentM. Winberg(1) OJ L 195, 1.8.2000, p. 46.(2) OJ L 317, 15.12.2000, p. 375.ANNEXLetter to be addressed to the Government of HaitiDear Sir,The European Union attaches great importance to Article 9 of the ACP-EC Agreement. Democratic principles and the rule of law, on which the ACP-EU partnership is founded, are essential elements of the Agreement and thus form the cornerstone of our relations.In this spirit, the Union has closely followed the electoral process in Haiti and is concerned about the irregularities mentioned in the report of the Organisation of American States observer mission, in particular the non-compliance with the Electoral Law in the election of senators after the first round.This is why the Union expressed disquiet about the electoral process in its declaration of 12 July 2000 and signalled that failure to take account of its concerns might have repercussions on cooperation with Haiti.The Council of the European Union therefore decided on 2 August 2000 to invite the Haitian authorities and the ACP States to enter into consultations with a view to a thorough examination of the situation and finding ways of remedying it.These consultations were held in Brussels on 26 September and a number of crucial issues were discussed. The Haitian authorities, represented by His Excellency Mr Fritz Longchamp, Foreign Minister, explained their position and gave their analysis of the situation.This exchange of views did not, however, lead to progress in finding a satisfactory solution to the issues raised by the Union, which then drafted provisional conclusions expressing regret that its concerns had not been taken into account and envisaging the possibility of appropriate measures as defined in the ACP-EC Agreement. In its conclusions the Union also signalled its awareness of the serious social and economic situation in the country and the importance of not penalising the Haitian people.Now, the Council of the European Union has decided, in accordance with its provisional conclusions of 26 September, to terminate the consultations opened under Article 96 of the ACP-EC Agreement. The Council of the European Union has thus decided to take the following appropriate measures under Article 96(2)(c):(a) not making available the second PIN tranche of the eighth EDF of EUR 44,4 million,(b) suspension of direct budget aid. This mainly affects structural adjustment programmes and food security,(c) redirection of the remaining funds of the first PIN tranche of the eighth EDF to projects that are of direct benefit to the Haitian people, to strengthen civil society and the private sector, and are liable to support democratisation and underpin the rule of law,(d) preparations for ninth EDF programming by the Commission delegation in Haiti, which will consult the Haitian Government if necessary. Unless otherwise decided by the Council of the European Union, no allocation of resources shall be notified while this Decision is valid.The objective of the Union remains not to penalise the Haitian people while signalling its disapproval of the failure to comply with basic democratic principles. It will monitor closely developments with regard to respect of fundamental democratic freedoms and human rights. It reiterates its readiness to engage in an enhanced political dialogue and contribute to the process of democratisation. To this end, it is ready to review this Decision before 31 December 2001 if there are encouraging developments but reserves the right to take further measures if there is no improvement.For the CommissionFor the Council